Title: 21st.
From: Adams, John Quincy
To: 


       Paris. Dined at Mr. Jeffersons. Captn. Paul Jones told us the Marquis de la Fayette was arrived. Vrais Principes de la Langue Française, Synonimes François de M: l’Abbe Girard. Abdir, a new piece was announced for to day at the French Théatre, but is put off to next Wednesday. Mr. Blanchard cross’d from Dover to Calais in an air balloon, the 7th of the month, accompanied by Dr. Jefferies. They were obliged to throw over their cloathes to lighten their balloon. Mr. Blanchard met with a very flattering reception at Calais, and at Paris. He and his companion, have been applauded at the Théatres. The king has given him twelve thousand livres, and a pension of 1200 livres a year. All that has as yet been done relative to this discovery, is the work of the French. Montgolfier, Pilâtre de Rozier, and Blanchard will go down, hand in hand to Posterity.
      